UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the year ended December 31, 2006 Commission file number 1-12632 Grupo Casa Saba, S.A.B. de C.V. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) Mexico (Jurisdiction of Incorporation or Organization) Paseo de la Reforma, No. 215 Colonia Lomas de Chapultepec México, D.F. 11000 México (Address of Principal Executive Offices) SECURITIES REGISTERED OR TO BE REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of Each Class Name of Each Exchange on Which Registered American Depositary Shares, each representing ten Ordinary Shares, without par value New York Stock Exchange Ordinary Shares, without par value New York Stock Exchange (for listing purposes only) Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None The number of outstanding shares of each class of capital or common stock as of December 31, 2006was: 265,419,360 Ordinary Shares, without par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes No X If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. Yes No X Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated Filer X Non-accelerated filer Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 Item 18 X If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes No X TABLE OF CONTENTS PART I Item 1. Identity of Directors, Senior Management and Advisers 1 Item 2. Offer Statistics and Expected Timetable 1 Item 3. Key Information 1 Item 4. Information on the Company 10 Item 5. Operating and Financial Review and Prospects 27 Item 6. Directors, Senior Management and Employees 44 Item 7. Major Shareholders and Related Party Transactions 48 Item 8. Financial Information 51 Item 9. Offer and Listing Details 51 Item 10. Additional Information 54 Item 11. Quantitative and Qualitative Disclosures about Market Risk 68 Item 12. Description of Securities Other than Equity Securities 69 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 70 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 70 Item 15T. Controls and Procedures 70 Item 16. Reserved 71 Item 16A. Audit Committee FinancialExpert 71 Item 16B. Code of Ethics 71 Item 16C. Principal Accountant Fees and Services 71 Item 16D. Exemptions from the Listing Standards forAuditCommittees 71 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 71 PART III Item 17. Financial Statements 72 Item 18. Financial Statements 72 Item 19. Exhibits 72 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 i INTRODUCTION Grupo Casa Saba, S.A.B. de C.V. is a limited liability stock corporation with variable capital, or sociedad anónima bursátil de capital variable, organized under the laws of the United Mexican States, or “Mexico”, and is a holding company that conducts substantially all of its operations through subsidiaries.In this annual report, except when indicated or the context otherwise requires, the words “Grupo Casa Saba”, “the company”, “we”, “us”, “our” and “ours” refer to Grupo Casa Saba, S.A.B. de C.V. and its consolidated subsidiaries.Each subsidiary of Grupo Casa Saba is an independent legal entity with its own accounting, corporate structure and records, executives and employees.References in this annual report to divisions are to combinations of various subsidiaries that have been grouped together for management and presentation purposes. This annual report contains translations of certain constant Mexican Peso amounts into U.S. Dollars at specified rates solely for the convenience of the reader.These convenience translations should not be construed as representations that the constant Peso amounts actually represent such U.S. Dollar amounts or could be converted into U.S. Dollars at the rate indicated or at all.The exchange rates used in preparing our consolidated financial statements and in preparing convenience translations of such information into U.S. Dollars are determined by reference as of the specified date to the rate of Mexican Pesos per U.S. Dollar reported by the Banco de México, or the Mexican Central Bank, in the Diario Oficial de la Federación, or the Official Gazette of the Federation.As of December31, 2006, the Mexican Pesos per U.S. Dollar exchange rate, as reported by the Mexican Central Bank in the Official Gazette of the Federation, was Ps. 10.8116 to one U.S. Dollar.See “Item 3 Key Information—Exchange Rate Information.” Unless otherwise specified, information included in this annual report is as of December31, 2006.References to “Ps.” or “Pesos” in this annual report are Mexican Pesos and references to “Dollars,” “U.S. Dollars,” “$” or “U.S.$” are to United States Dollars. Certain amounts included in this annual report may not sum due to rounding. MARKET SHARE AND OTHER INFORMATION Market share information for our private sector pharmaceutical sales is based on statistics provided exclusively to us by IMS A.G., known internationally as IMS Health, and our own company estimates. ii FORWARD-LOOKING STATEMENTS Some written information and oral statements made or incorporated by reference from time to time by us or our representatives in this annual report, other reports, filings with the Securities and Exchange Commission, or the SEC, press releases, conferences, or otherwise, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements, which are subject to various risks and uncertainties, include, without limitation, any statement that may predict, forecast, indicate, or imply future results, performance, or achievement, and may contain forward-looking terminology such as “anticipate,” “believe,” “continue,” “expect,” “estimate,” “project,” “will,” “will be,” “will continue,” “will likely result,” “may,” “plan,” or words or phrases of similar meaning.These statements are contained in the sections entitled “Risk Factors”, “Operating Financial Review and Prospects”, “Information on the Company” and other sections of this annual report. Forward-looking statements reflect our best assessment at the time and thus involve risks and uncertainties that may cause actual results to differ materially from the forward-looking statements.Therefore, these forward-looking statements are qualified by reference to the cautionary statements set forth in this annual report.The risks and uncertainties involved in the forward-looking statements are detailed from time to time in reports we file with the SEC and include, among others, the following: § International, national and local general economic and market conditions; § The overall size and growth of the Mexican pharmaceutical market; § The level of competition among distributors, suppliers and sellers of pharmaceuticals; § Fluctuations and difficulty in forecasting operating results; § Dependence on suppliers and clients; § General risks associated with doing business in Mexico, including political and economic instability and changes in government regulations; and § Other factors referenced in this annual report. The risks summarized above are not exhaustive.Other sections of this annual report may include additional factors that could adversely impact our business and financial performance.Moreover, we operate in a very competitive and rapidly changing environment.New risk factors emerge from time to time and it is not possible for our management to predict all of these risk factors, nor can it assess the impact of all of these risk factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.Given these risks and uncertainties, investors and analysts should not place undue reliance on forward-looking statements as a prediction of actual results.Accordingly, when considering forward-looking statements, investors and analysts should bear in mind the factors described in “Item 3. Key Information—Risk Factors” and other cautionary statements appearing in “Item 5. Operating and Financial Review and Prospects” and elsewhere in this annual report. The predictive and forward-looking statements in this annual report may never materialize and are made under the SEC’s disclosure safe harbor.Forward-looking statements speak only as of the date they are made, and we do not undertake any obligation to update them in light of new information or future developments. iii Table of Contents PART I Item 1. Identity of Directors, Senior Management and Advisers Not applicable. Item 2. Offer Statistics and Expected Timetable Not applicable. Item 3. Key Information (a)Selected Financial Data We prepare our audited consolidated financial statements in accordance with Mexican GAAP or Financial Reporting Standards (Mexican FRS), which differs in some significant respects from U.S. GAAP.Note 16 to our audited consolidated financial statements provides a description of the principal differences between Mexican GAAP and U.S. GAAP as they relate to us, and describes differences in presentation between the statement of changes in financial position under Mexican GAAP and the requirements under U.S. GAAP for a statement of cash flows.Note 17 to our audited consolidated financial statements provides a partial reconciliation to U.S. GAAP of net income and stockholders’ equity. Pursuant to Mexican GAAP, our audited consolidated financial statements and the selected financial information set forth in the following table reflect inventories at current replacement cost.All other non-monetary assets are restated by using the Mexican National Consumer Price Index, or the NCPI.Components of stockholders’ equity are also restated using the NCPI.In addition, the statement of income recognizes the effect of gain or loss on the purchasing power from holding monetary assets and monetary liabilities.Mexican GAAP also requires the restatement of all financial statements in constant Pesos as of the date of the last day of the period reported and, accordingly, all information in our audited consolidated financial statements and in the selected financial information set forth in the following table has been restated in constant Pesos as of December 31, 2006.See Note 3 to our audited consolidated financial statements for significant accounting policies.The impact of inflation accounting under Mexican GAAP has not been reversed in our reconciliation to U.S. GAAP.See Notes 16 and 17 to our audited consolidated financial statements. The information set forth in the following table has been selected from our audited consolidated financial statements for the periods indicated.This information should be read together with, and it is qualified in its entirety by reference to, our audited consolidated financial statements, the notes to such financial statements and the information under the section entitled “Item5.Operating and Financial Review and Prospects.” Yearended December 31, 2002 2003 2004 2005 2006 2006 (1) (in thousands of constant Pesos as of December 31, 2006 and U.S. Dollars, except share and per share data) Income Statement Mexican GAAP: Net sales Ps.21,410,495 Ps.22,088,834 Ps.22,117,980 Ps.22,760,356 Ps.23,599,383 U.S.$2,182,784 Gross profit 2,258,805 2,195,946 2,276,951 2,348,649 2,332,400 215,732 Operating expenses 1,433,276 1,361,380 1,419,119 1,417,122 1,316,455 121,764 Operating income, net 825,528 834,567 857,832 931,527 1,015,945 93,968 Comprehensive cost of financing, net 18,257 52,358 16,983 -1,631 -4,193 -388 1 Table of Contents Year ended December 31, 2002 2003 2004 2005 2006 2006(1) (in thousands of constant Pesos as of December 31, 2006 and U.S. Dollars, except share and per share data) Other (income) (2) -6,971 -38,809 -53,654 -39,970 -97,461 -9,014 Income (loss) before taxes and employee profit sharing 814,242 821,017 894,503 973,128 1,117,599 103,370 Net income (loss) 639,618 651,367 697,630 757,742 883,356 81,704 Net income (loss) per Ordinary Share (3) 2.41 2.45 2.63 2.86 3.33 0.31 Weighted average Ordinary Shares outstanding (in thousands) (3) 265,419 265,419 265,419 265,419 265,419 265,419 U.S. GAAP (4): Net sales Ps.21,410,495 Ps.22,088,834 Ps.22,117,980 Ps.22,760,356 Ps.23,599,383 U.S.$2,182,784 Gross profit 2,258,805 2,195,946 2,276,951 2,348,649 2,332,400 215,732 Operating income 794,636 834,567 857,832 897,803 1,049,069 127,692 Income (loss) before taxes and employee profit sharing 783,346 821,017 894,503 973,128 1,117,599 103,370 Net income (4) 608,707 651,367 697,630 724,018 917,080 84,823 Net income (loss) per Ordinary share (3) 2.29 2.45 2.63 2.73 3.34 0.32 Weighted average Ordinary Shares outstanding (in thousands) (3) 265,419 265,419 265,419 265,419 265,419 265,419 Balance Sheet Data Mexican GAAP: Property and equipment, net Ps.1,146,029 Ps.1,112,726 Ps.1,150,310 Ps.1,108,433 Ps.1,154,831 U.S.$106,814 Total assets 8,825,339 9,353,899 9,812,962 10,231,537 10,388,464 960,863 Short-term debt 417,457 441,070 - - 16,427 1,519 Long-term debt (5) 50,560 - Capital stock 1,082,980 1,082,980 1,083,018 1,083,052 1,083,052 100,175 Total stockholders’ equity (4) 3,505,390 3,778,442 4,336,260 4,801,312 5,343,165 494,207 U.S. GAAP (4): Property and equipment, net Ps.1,146,029 Ps.1,112,726 Ps.1,150,310 Ps.1,108,433 Ps.1,154,831 U.S.$106,814 Total assets 8,825,339 9,353,899 9,812,962 10,231,537 10,388,464 960,863 Short-term debt 417,457 - - - 16,427 1,519 Long-term debt 50,560 - Capital stock 1,082,980 1,082,980 1,083,018 1,083,052 1,083,052 100,175 Total stockholders’ equity (4) 3,505,390 3,778,442 4,362,348 4,793,540 5,369,117 496,604 (1)Peso amounts have been translated into U.S. Dollars solely for the reader’s convenience, at the rate of Ps. 10.8116 per U.S. $1.00, which was the Peso /U.S. Dollar exchange rate as of December 31, 2006, as reported by the Mexican Central Bank in the Official Gazette of the Federation. (2)Other income consists of fees on returned checks, miscellaneous articles and non-taxable items adjustments and services. (3)Based on the weighted average number of Ordinary Shares outstanding during each year. (4)For a discussion of the principal differences between U.S. GAAP and Mexican GAAP concerning net income and total stockholders’ equity as well as a partial reconciliation to U.S. GAAP of net income and total stockholders’ equity, see Notes 16 and 17 to our audited consolidated financial statements. 2 Table of Contents (b)Dividends Under Mexico’s Ley General de Sociedades Mercantiles, or General Corporations Law, 5% of our net income in a given year must be allocated annually to a legal reserve.This legal reserve shall be increased annually until it reaches 20% of our capital stock.After this allocation is made, it is possible to make additional allocations, such as a contribution of funds for the payment of dividends or the creation of special reserves, generally, but not necessarily, upon the recommendation of our Board of Directors.We cannot pay dividends on our shares of capital stock, which we refer to as Ordinary Shares, unless these allocations are previously made.As of December 31, 2006, we had a legal reserve of approximately Ps. 99.89 million, which represented approximately 9.22% of our capital stock as of that date.See Note 11 to our audited consolidated financial statements.Five percent of our net income for the year ended December31, 2002 was applied to the legal reserve, and thus our annual shareholders’ meeting, held on April22, 2003, approved the payment of a dividend in the amount of Ps. 100.0 million (Ps. 107.5 million at fiscal year end constant Pesos), equivalent to Ps. 0.38 per Ordinary Share.Five percent of our net income for the year ended December31, 2003 was applied to the legal reserve, and thus our annual shareholders’ meeting, held on April27, 2004, approved the payment of a dividend in the amount of Ps. 110.0 million (Ps. 122.3 million at fiscal year end constant Pesos), equivalent to Ps. 0.41 per Ordinary Share. Five percent of our net income for the year ended December31, 2004 was applied to the legal reserve, and thus our annual shareholder’s meeting held on April 29, 2005 approved the payment of a dividend in the amount of Ps.120.0 million (Ps.127.6 million at fiscal year end constant Pesos), equivalent to Ps.0.4521 per Ordinary Share. Five percent of our net income for the year ended December 31, 2005 was applied to the legal reserve, and thus our annual shareholder’s meeting held on April27, 2006 approved the payment of a dividend in the amount of Ps.150.0 million (Ps.154.5 at fiscal year end constant Pesos), equivalent to Ps.0.5651 per Ordinary Share. Five percent of our net income for the year ended December 31, 2006 was applied to the legal reserve, and thus our annual shareholder’s meeting held on April 26, 2007 approved the payment of a dividend in the amount of Ps.170.0 million, equivalent to Ps.0.6405 per Ordinary Share, payable on June 8th 2007. Our controlling shareholder has the ability to determine, by means of a shareholder vote, whether we will declare and pay dividends, in cash or otherwise.See “Item 3. Key Information—Risk Factors—Risk Factors Relating to Our Securities—Our Controlling Shareholder Has the Ability to Restrict the Payment and Amount of Dividends.”A determination to declare and pay dividends may depend on the following factors, among others: § the resolution by our shareholders in light of our results, financial condition, cash requirements, future prospects and other factors deemed relevant by our shareholders for this purpose; § the extent to which we receive cash dividends, advances and other payments from our subsidiaries.We are a holding company with no significant operating assets other than the ones we own through our subsidiaries.Given the fact that we receive substantially all of our operating income from our subsidiaries, our ability to meet our financial obligations, including the payment of dividends, depends significantly on the dividend payments we receive from our subsidiaries; and § the extent to which we have cash available for distribution after funding our working capital needs, capital expenditures and investments. To the extent that we declare and pay dividends on our Ordinary Shares, these dividends are payable to the holders of our American Depositary Shares, or ADSs.Owners of our ADSs are entitled to receive any dividends payable on the Ordinary Shares underlying their ADSs.We pay all cash dividends in Pesos, to the depositary of our ADSs, The Bank of New York.Except as otherwise provided in the Amended and Restated Deposit Agreement pursuant to which our ADSs are issued, cash dividends received by the depositary are converted by the depositary from Pesos into U.S. Dollars and, after the deduction or upon payment of the depositary’s expenses, are paid to the holders of ADSs in U.S. Dollars.No withholding tax applies to dividends on our ADSs paid to individuals and non-residents of Mexico.See “Item 10. Additional Information—Taxation—Mexican Taxes—Dividends.” 3 Table of Contents Exchange Rate Information The following table sets forth, for the periods indicated, the high, low, average and period-end free market exchange rates, as reported by the Board of Governors of the U.S. Federal Reserve Bank of New York for the purchase of U.S. Dollars, expressed in nominal Pesos per $1.00 U.S. Dollar.The noon buying rate for Pesos on June 15, 2007, was Ps. 10.81 per U.S. Dollar. Exchange Rate(1) Year ended December 31, High Low Average(2) Period End 2001 Ps. 9.97 Ps.8.95 Ps. 9.34 Ps.9.17 2002 10.43 9.00 9.66 10.43 2003 11.41 10.11 10.79 11.24 2004 11.64 10.81 11.30 11.15 2005 11.41 10.41 10.89 10.63 2006 11.49 10.44 10.91 10.81 Month ended December 31, 2006 Ps.10.99 Ps.10.77 Ps.10.85 Ps.10.80 January 30, 2007 11.09 10.77 10.96 11.04 February 28, 2007 11.16 10.92 11.00 11.12 March 31, 2007 11.18 11.01 11.11 11.04 April 30, 2007 11.03 10.92 10.98 10.93 May 31, 2007 10.93 10.74 10.82 10.74 June 15, 2007 10.98 10.71 10.86 10.81 (1)The free market exchange rate is the Noon Buying Rate for Mexican Pesos, as reported by the Board of Governors of the U.S. Federal Reserve Bank of New York. (2)Annual average rates reflect the average of month-end rates.Monthly average rates reflect the average of daily rates. (c)Risk Factors For purposes of this section, when we state that a risk, uncertainty or problem may, could or would have an “adverse effect” on us, we mean that the risk, uncertainty or problem may, could or would have an adverse effect on our business, financial condition, liquidity, results of operations or prospects, except where otherwise indicated or as the context may otherwise require. The risks described below are intended to highlight risks that are specific to us, but are not the only risks that we face.Additional risks and uncertainties, including those generally affecting the industries in which we operate and the countries where we have a presence, risks that we currently deem immaterial or other unforeseeable risks, may also impair our business. The information in this annual report includes forward-looking statements that involve risks and uncertainties.Our actual results could differ materially from those anticipated in these forward-looking statements as a result of numerous factors, including, without limitation, those described in this section, under the sections entitled “Item4.Information on the Company” and “Item 5.Operating and Financial Review and Prospects” or elsewhere in this annual report.Please see “Forward-Looking Statements.” Risk Factors Related to the Company We Participate in a Competitive Market and Increased Competition May Adversely Affect Our Business. We face competition in the distribution of pharmaceuticals, health, beauty aids and consumer goods, publications, general merchandise, office and other products.In our Pharmaceutical Products business division, we face competition primarily from Mexico’s only other national distributor, Nacional de Drogas, S.A. de C.V., or Nadro, and several regional distributors.In our Health, Beauty Aids and Consumer Goods, Publications and General Merchandise and Other Products and Office Products business divisions, we compete with many manufacturers, wholesalers and distributors that target the same markets that we do.Loss of existing or future market share to competitors may adversely affect our performance and, to the extent that one or more of our competitors becomes more successful than us with respect to any key competitive factor, our operating margins and profitability could be adversely affected. 4 Table of Contents There are Differences in Corporate Disclosure and Accounting Standards for Mexican Companies and this May Cause Our Financial Statements to Differ in Certain Respects fromU.S. Issuers.One of the primary objectives of the United States, Mexico and other countries’ securities laws is to promote full and fair disclosure of all material corporate information.However, there may be less publicly available information about foreign issuers of securities listed in the United States than is regularly published by or about domestic issuers of listed securities.In addition, we prepare our financial statements in accordance with Mexican GAAP, which differs from U.S. GAAP and accounting procedures in certain significant respects.For example, most Mexican companies, including us, have incorporated the impact of inflation directly in accounting records and in their published financial statements.Thus, Mexican financial statements and reported earnings may differ from those of companies in other countries in this and other respects.Notes 16 and 17 to our Audited Annual Financial Statements describe the principal differences between Mexican GAAP and U.S. GAAP as they relate to us and provide reconciliation to U.S. GAAP of net income and total stockholders’ equity. We Are Controlled by One Controlling Shareholder.Eighty-five percent of our outstanding Ordinary Shares are directly owned by one shareholder, our controlling shareholder.See “Item 7. Major Shareholders and Related Party Transactions—Principal Shareholders.”Our controlling shareholder controls our business and has the power to elect the majority of our Board of Directors, as well as to determine the outcome of all actions that require shareholder approval, including the determination to declare and pay dividends, in cash or otherwise. Risk Factors Related to our Securities Our Controlling Shareholder Has the Ability to Restrict the Payment and Amount of Dividends.By law, decisions regarding the payment and amount of dividends are subject to approval of our shareholders, generally, but not necessarily, based on the Board of Directors’ recommendation.Our controlling shareholder owns 85% of our outstanding Ordinary Shares and, so long as he continues to own a majority of our outstanding shares, he will have the ability to determine whether or not we will declare and pay dividends, in cash or otherwise.See “Item 3. Key Information—Dividends.” Preemptive Rights May Be Unavailable to Holders of Our ADSs.Under Mexican law, our shareholders have preemptive rights.This means that, in the event that we issue new Ordinary Shares for cash, our shareholders will have the right to purchase the number of Ordinary Shares necessary to maintain their existing share participation.U.S. holders of our ADSs cannot exercise their preemptive rights unless we register newly issued Ordinary Shares under the Securities Act of 1933 or qualify for an exemption from registration.If U.S. holders of our ADSs cannot exercise their preemptive rights, the interests of these holders would be diluted in the event that we issue new Ordinary Shares for cash.We intend to evaluate, at the time of any offering of preemptive rights, the costs and potential liabilities associated with registering any additional Ordinary Shares under the Securities Act of 1933.We cannot assure you that we will register any new Ordinary Shares that we issue for cash.In addition, although the deposit agreement provides that the Depositary may, after consulting with us, sell preemptive rights in Mexico or elsewhere outside the United States and distribute the proceeds to holders of ADSs, under current Mexican law, these sales are not possible. The Protections Afforded to Minority Shareholders in Mexico are Different From Those in the United States.Under Mexican law, the protections afforded to minority shareholders are different from those in the United States.In particular, the law concerning fiduciary duties of directors is not appropriately developed, there is no procedure for class actions or shareholder derivative action, and there are different procedural requirements for bringing shareholder lawsuits.As a result, in practice, it may be more difficult for our minority shareholders to enforce their rights against us or our directors or controlling shareholder than it would be for shareholders of a U.S. company.In accordance with the Ley del Mercado de Valores, or the Mexican Securities Market Law, as amended, we amended our bylaws to increase the protections afforded to our minority shareholders in an effort to try to ensure that our corporate governance procedures are substantially similar to international standards.See “Item 10. Additional Information—Amendments to the Mexican Securities Market Law—Bylaws”. 5 Table of Contents The new Mexican Securities Market Law provides additional protection to minority shareholders, such as (i) providing shareholders of a public company representing 5% or more of its capital stock, an action for liability against the members and secretary of its Board and its relevant managers, and (ii)establishing additional responsibilities on the audit committee in all matters that have or may have an effect on the minority shareholders and their interests in an issuer or its operations.However, they may not be sufficient to protect minority shareholders. You may be unable to enforce judgments against us.We are a corporation with variable capital (sociedad anónima bursátilde capital variable) organized under the laws of Mexico.A majority of our assets and operations are located, and a majority of our revenues are derived from sources, outside of the United States.All of our directors and officers reside outside of the United States and all, or a significant portion of, the assets of these persons and of our company are located outside of the United States.As a result, it may not be possible for shareholders to effect service of process within the United States upon such persons or upon us, or to enforce against them or against us judgments by U.S. courts predicated upon the civil liability provisions of the U.S. federal securities laws or otherwise.As of this date, there is no effective treaty between the United States and Mexico for the reciprocal enforcement of judgments issued in the other country.Generally, Mexican courts would enforce final judgments rendered in the United States if certain requirements are met, including the review in Mexico of the U.S. judgment to ascertain compliance with certain basic principles of due process and the non-violation of Mexican law or public policy, provided that U.S. courts would grant reciprocal treatment to Mexican judgments.Additionally, we have been advised by our Mexican counsel that there is doubt as to the enforceability, in original actions in Mexican courts, of liabilities predicated in whole or in part on U.S. federal securities laws as well as to the enforceability in Mexican courts of judgments of U.S. courts obtained in actions predicated upon the civil liability provisions of U.S. federal securities laws. Risk Factors Relating to Economic and Political Developments in Mexico Economic and Political Developments in Mexico May Adversely Affect Our Business Throughout December 1994 and continuing through 1995, Mexico experienced an economic crisis characterized by a sharp devaluation of the Peso, high inflation, foreign currency exchange rate instability, high domestic interest rates, a strong contraction in consumer demand for many products and services, reduced availability of credit, high unemployment and diminished international investor confidence in Mexico.Mexico’s GDP, which grew at a real annual rate of 4.4% during 1994, declined by 6.2% in real terms during 1995. In response to these developments, beginning in February 1995, the Mexican government implemented a variety of economic programs designed to promote economic recovery, stabilize foreign currency exchange rates and reduce inflation.Economic conditions in Mexico improved moderately in 1996 and 1997.However, a combination of factors led to a slowdown in Mexico’s economic growth in 1998.Notably, the decline in the international price of oil resulted in a reduction of federal revenues, approximately one-third of which are derived from petroleum taxes and related duties.In addition, the economic crises in Asia and Russia, as well as the financial turmoil in Brazil, Venezuela and elsewhere, produced greater volatility in the international financial markets, which further slowed Mexico’s economic growth.In 1998, the inflation rate in Mexico was 18.6%, interest rates on 28-day Mexican government treasury securities, which we refer to as “CETES,” averaged 24.7% and the Peso lost approximately 22.7% of its value relative to the U.S. Dollar. During 1999, conditions improved with inflation in Mexico dropping to 12.3%, interest rates on 28-day CETES averaging 21.4% and the Peso appreciating approximately 4.2% in value relative to the U.S. Dollar.Throughout 2000, the improvement shown in 1999 continued.In 2000 the inflation rate was 9.0%, interest rates on 28-day CETES averaged 15.3% and the Peso lost approximately 1.5% of its value relative to the U.S. Dollar.The Mexican government estimated that Mexico’s real GDP grew by 4.8% in 1998, 3.7% in 1999 and 6.6% in 2000. Beginning in January 2001, however, and increasing in the fourth quarter of 2001, amid concerns of a global economic slowdown and a recession in the United States, Mexico began to experience an economic slowdown marked by a decline in GDP.In 2001, Mexico’s GDP shrank by 0.2% in real terms while the inflation rate was 4.4%, interest rates on 28day CETES averaged 11.3% and the Peso appreciated approximately 5.0% in value relative to the U.S. Dollar. During 2002 and 2003, as the United States and global economic slowdown continued, the Mexican real GDP growth rate was 0.8% and 1.4% respectively, the annual inflation rate was 5.7% and 4.0% respectively, interest rates on 28-day CETES averaged 7.1% and 6.2% respectively, and the Peso lost approximately 13.7% and 7.8%, respectively, of its value relative to the U.S. Dollar.In 2004, several factors helped boost the Mexican economy including: the recuperation of the U.S. economy, higher revenues generated from petroleum sales and an increase in remittances. During this period, Mexico’s GDP grew 4.2%, while inflation reached 5.2% and the interest rates on 28-day CETES averaged 6.8%.Even after a significant drop in exports, in particular, relating to the auto industry and lower public and private investments, during 2005, the economy benefited from sharp increases in oil prices and global economic recovery.As a result, the country’s annual GDP grew by 3.0%, inflation reached a low of 3.3% and the interest rate on 28-day CETES averaged 9.2%. During 2006, presidential, congressional and state elections took place in Mexico, enhancing with extraordinary spending the growth of the several sectors such as services. Oil Prices continued at high levels, averaging U.S.$ 56.5 per barrel, which contributed to the country’s annual GDP growth of 4.8%. Inflation reached 4.1% and the interest rate on 28-day CETES averaged 7.2%. During the first quarter of 2007, Mexico’s GDP grew 2.6% and inflation reached 1.0%. 6 Table of Contents Although recent economic activity seems to be increasing in Mexico and the United States, there is no guarantee that the Mexican and U.S. economies will continue to grow at their past levels. As a result, there is a possibility that the economic slowdown described above may return.Should this happen, it would negatively impact both our business and our results of operations. We are a Mexican company and all of our business operations take place in Mexico.Therefore, our business may be affected by the general condition of the Mexican economy.For each of the years ended on December 31, 2004, 2005 and 2006, approximately 99% of our consolidated net sales resulted from sales to parties located within Mexico.In the past, inflation has led to high interest rates and Peso devaluations.Inflation itself, as well as governmental efforts to reduce inflation, has had significant negative effects on the Mexican economy in general and on Mexican companies, including ours.Inflation in Mexico decreases the real purchasing power of the Mexican population.In addition, the Mexican government’s efforts to control inflation by tightening the monetary supply have historically resulted in higher financing costs, as real interest rates have increased.Such policies have had and could in the future have an adverse effect on us. Future economic slowdowns or developments in or affecting Mexico could impair our business, results of operations, financial condition, prospects and ability to obtain financing. Devaluation of the Peso Against the U.S. Dollar Could Adversely Affect Our Financial Condition and Results of Operations.We are affected by fluctuations in the value of the Peso against the U.S. Dollar.In 2002, and according to the Noon Buying Rate for Mexican Pesos as reported by the Board of Governors of the U.S. Federal Reserve Bank of New York, the Peso depreciated by approximately 13.7% due to pressures from an international environment wrought with volatility and geopolitical concerns.In 2003, the war in Iraq, the uncertainty regarding the recovery of the U.S. economy and few advances in the expected legal structural reforms in Mexico also adversely affected the Peso, resulting in a devaluation against the U.S. dollar of approximately 7.8%.In 2004, high oil prices, higher remittance levels and a recovery in the U.S. economy led to a slight appreciation of the Peso against the U.S. dollar of 0.8%.During 2005, this trend continued in that the peso appreciated 4.7% against the U.S. Dollar.In 2006, however, the peso depreciated 1.62% with respect to the US Dollar. This depreciation was due to higher GDP growth and higher inflation levels in Mexico.During the first quarter of 2007, the Peso depreciated 2.1% against the US Dollar.Any future depreciation or devaluation of the Peso will likely result in price increases from our suppliers that would impact the purchasing capacity of the final consumers and lead to a reduction in our sales. A severe devaluation or depreciation of the Peso may also disrupt international foreign exchange markets and, as such, may limit our ability to transfer or to convert Pesos into U.S. Dollars and other currencies for the purpose of obtaining imported goods.A devaluation or depreciation of the Peso against the U.S. Dollar may also adversely affect the U.S. Dollar prices of our securities on the Mexican Stock Exchange, including the Ordinary Shares and, as a result, will likely affect the market price of the ADSs.Such fluctuations would also impact the conversion value of any cash dividends paid on the Ordinary Shares in Pesos, into U.S. Dollars in order to pay such dividend to the holders of our ADSs. 7 Table of Contents High Levels of Inflation and High Interest Rates in Mexico Could Adversely Affect Our Financial Condition and Results of Operations.In recent years, Mexico has experienced high levels of inflation.The annual rate of inflation, as measured by changes in the NCPI, was 5.2% for 2004, 3.3% for 2005, 4.1% for 2006, and 1.0% during the first quarter of 2007.High inflation rates can adversely affect our business and our results of operations in the following ways: § inflation can adversely affect consumer purchasing power, thereby adversely affecting consumer demand for the products we distribute; and § to the extent that inflation exceeds price increases, our prices and revenues will be adversely affected in “real” terms. Mexico also has, and could continue to have, high real and nominal interest rates.The interest rates on 28-day CETES averaged approximately 6.8%, 9.1% and 7.1% for 2004, 2005 and 2006, respectively, and 7.0% for the first quarter of 2007.Accordingly, if we need to incur Peso-denominated debt in the future, it could be at high interest rates. The Political Situation in Mexico Could Negatively Affect our Operating Results.Mexico has experienced political changes in recent years. This instability affects Mexico’s business and investment climate as well as the performance of Mexican securities, including our securities.As a Mexican company with substantially all of our assets and operations in Mexico, the domestic political environment has a significant impact on our financial condition and results of operations. In July 2000, presidential and congressional elections took place and Vicente Fox Quesada, a member of the Partido Acción Nacional (“PAN”), was elected President.His victory ended more than 70 years of presidential rule by the Partido Revolucionario Institucional (“PRI”).President Fox assumed office on December1, 2000.While the transition from the previous administration was smooth, President Fox faced many economic and political challenges derived mainly from the large opposition in Congress as well as by the constant political struggles among the main political parties who have failed to approve important reforms.In July 2003, congressional elections took place in Mexico and President Fox continued facing a substantial opposition in Congress.This legislative gridlock slowed the progress of key legal reforms that the Fox administration was promoting, which has affected us, including our business, financial condition and results of operations.In 2004 and 2005, in general, the political situation remained largely the same, with the differences between the Legislative and Executive branches continuing to obstruct reforms.In the second half of 2006, Mexico had presidential, congressional and certain state elections. The presidential election was very intense and competitive and ended with a victory for Mr. Felipe Calderón Hinojosa, the candidate of the PAN, albeit by a very narrow margin.Since the difference in the number of votes in favor of Mr. Calderón versus his opponent was minimal, several demonstrations were staged by the Partido de la Revolución Democrática (“PRD”) and its presidential candidate Mr. Andrés Lopez, primarily in Mexico City, to protest the results. Nevertheless, a vote recount by the Instituto Federal Electoral (“IFE”) demonstrated the victory for Mr. Calderón and, in December 2006, Mr. Felipe Calderón assumed office. The political environment in Mexico had made the approval of much needed structural reforms difficult. However, an important reform in the government pension system occurred in the first months of 2007. This approval represents a significant step towards the economic reforms that Mexico needs. Nevertheless, it is possible that further political uncertainty could adversely affect financial markets or the performance of Mexican securities, including our securities. If Foreign Currency Exchange Controls and Restrictions are Imposed, Investors Would be Exposed to Foreign Currency Exchange Rate Risk.In the past, the Mexican economy has experienced balance of payments deficits, shortages in foreign currency reserves and other issues that have affected the availability of foreign currencies in Mexico.The Mexican government does not currently restrict or regulate the ability of persons or entities to convert Pesos into U.S. Dollars.However, it has done so in the past and could do so again in the future.We cannot assure you that the Mexican government will not institute a restrictive foreign currency exchange control policy in the future.Any such restrictive foreign currency exchange control policy could (i)affect the ability of the depositary of our ADSs to convert dividends, which are payable in Pesos, into U.S. Dollars for purposes of making distributions to the holders of our ADSs, (ii)prevent or restrict access to U.S. Dollars, (iii)should we incur any U.S. Dollar-denominated debt in the future, affect our ability to service such debt and (iv)have an adverse effect on our business and financial condition. 8 Table of Contents Developments in Other Emerging Market Countries May Adversely Affect our Business or the Market Price of our Securities.The market price of securities of Mexican companies is, to varying degrees, affected by economic and market conditions in other emerging market countries.Although economic conditions in such countries may differ significantly from economic conditions in Mexico, investors’ reactions to developments in such countries may have an adverse effect on the market price of securities of Mexican companies, including ours.In late October of 1997, prices of Mexican securities dropped substantially, precipitated by a sharp drop in the price of securities traded in the Asian markets.Likewise, prices of Mexican securities were adversely affected by the economic crises in Russia and Brazil in the second half of 1998 and, to a lesser extent, the economic crisis in Argentina in 2002.During 2005, the Mexican Stock Exchange Index increased by 37.8%, as did the average index for emerging markets, including Latin America, Asia and Emerging Europe. The considerable growth of the Mexican exchange was supported by high economic growth worldwide and low interest rates. In 2006, the Mexican Stock Exchange Index increased by 48.6%, following the positive performance of both emerging and developed markets worldwide. High levels of liquidity as well as positive outlooks for emerging markets, including Mexico, contributed to the increase of the Mexican Stock Exchange Index. During the first quarter of 2007, the Mexican Stock Exchange Index increased by 8.7%, mainly due to expectations that Mexican politicians would be successful in passing the much needed structural and economic reforms, increased confidence in the new administration and the solid financial results demonstrated by several companies listed on the Mexican Stock Market. There can be no assurance that the market price of our securities will not be adversely affected by future events elsewhere in the world, particularly in other emerging market countries. Risk Factors Relating to Regulations in Mexico to which our Business is Subject Mexican Antitrust Law and Regulations May Affect Our Ability to do Business.Mexico’s federal antitrust law, or Ley Federal de Competencia Económica, and its regulations, or Reglamento de la Ley Federal de Competencia Económica, may affect some of our activities.In particular, these laws and regulations may adversely affect our ability to acquire and sell businesses or to enter into joint ventures with competitors due to our market share in some of the industries in which we operate and the reduced number of participants in those markets. Changes in Mexican Legislation May Negatively Affect Our Operations and Revenue.Existing laws and regulations could be amended, the manner in which laws and regulations are enforced or interpreted could change, and new laws or regulations could be adopted.Such changes could materially and adversely affect our operations and our revenue.The new Mexican Securities Market Law, as amended in 2005, which amendment became effective on June28, 2006, enhances the disclosure requirements and corporate governance standards for Mexican listed companies through the refinement of existing concepts (such as the functions, duties and liabilities of management, directors and audit committees) and the introduction of new concepts, such as corporate practice committees (in the case of companies like ours, comprised of independent directors), institutional investors and safe harbors from public offering requirements.The new law also provides minority shareholders of Mexican listed companies with improved information rights and legal remedies.In accordance with the new Mexican Securities Market Law, as amended, we amended our bylaws to increase the protections afforded to our minority shareholders in an effort to try to ensure that our corporate governance procedures are substantially similar to international standards.These changes, the implementation of the new regulations or any other future laws or regulations may have a material adverse effect on our operations and revenue. Our Ability to Increase the Prices of Some Products is Regulated by the Mexican Government.Our historical operating performance has been significantly affected by price controls imposed by the Mexican government in the pharmaceutical sector.Prices of pharmaceuticals continue to be subject to approval by the Mexican government.As a result, neither our suppliers nor we may be able to increase pharmaceutical prices at or above the rate of inflation, which would substantially limit the growth of our pharmaceutical-related revenues.Since 1990, the Mexican government has deregulated pharmaceutical prices to some extent, and prices have increased in the Mexican pharmaceutical market as a result of this deregulation.However, we cannot assure you that the Mexican government will continue to deregulate pharmaceutical prices, or if they do, that our ability to increase prices will continue, or that these increases will result in an improvement in our operating performance. 9 Table of Contents Any Value-Added Tax Imposed on Prescription Drugs May Adversely Affect Our Business, Financial Condition and Results of Operations.Unlike the HBA/other products, entertainment products, general merchandise and other products and office products that we distribute, the prescription drugs that we distribute are not currently subject to a 15% value-added tax.In April 2001, a proposal was filed with the Mexican Congress requesting a substantial amendment to Mexican tax laws.One of the reforms contemplated by this proposal was an increase in the value-added tax on prescription drugs from 0% to 15%.Although that bill was not passed by the Mexican Congress, the current Government has filed similar proposals.If prescription drugs become subject to a value-added tax in excess of the currently applicable 0% rate, the prices paid by consumers for prescription drugs would likely increase by the percentage amount of the value-added tax rate.While any price increases resulting from the imposition of a higher value-added tax would be non-recurring, we still believe that these price increases would have an adverse effect on consumer demand for these products and result in a decrease in related revenues.To the extent that any of these price increases adversely impact revenues related to prescription drugs, our business, financial condition and results of operations could be adversely affected.We cannot assure you that the proposal containing this request or other similar proposals will not be filed again with the Mexican Congress and, if such proposal were enacted into law, will not adversely affect our business, financial condition or results of operations. Item 4. Information on the Company History and Development of the Company Grupo Casa Saba, S.A.B. de C.V. is a sociedad anónima bursátil de capital variable, or stock corporation with variable capital, which was organized under the laws of the United Mexican States on November 16, 1982.Our deed of incorporation was registered with the Public Registry of Commerce in Mexico City on January 10, 1983 under Commercial Folio Number 55,635.Pursuant to the terms of our estatutos sociales, or bylaws, our corporate existence shall be indefinite.Our principal executive offices are located at Paseo de la Reforma, No. 215, Colonia Lomas de Chapultepec, C.P. 11000, D.F., Mexico.Our telephone number at that address is (52 55) 5284-6600.Grupo Casa Saba’s authorized representative in the United States is Puglisi & Associates and is located at 850 Library Avenue, Suite 204, P.O. Box 885, Newark, Delaware 19714. Their telephone number is (302) 738-6680. Grupo Casa Saba was founded as a pharmacy in 1892, and is currently one of the leading multi-channel, multi-product national wholesale distributors in Mexico, operating through one of Mexico’s largest nationwide distribution networks of its type.We distribute pharmaceutical products, health, beauty aids and consumer goods, general merchandise, publications, office and other products.The majority of these products are distributed by us on a non-exclusive basis.With over 110 years of experience, we serve the majority of Mexico’s pharmacies, mass merchandisers, retail and convenience stores, supermarkets and other specialized channels. On February1, 2000, Xtra Inmuebles, S.A. de C.V., or Xtra Inmuebles, an entity beneficially owned and controlled by our controlling shareholder, acquired 225,606,457 of our Ordinary Shares on the Mexican Stock Exchange through a tender offer. Immediately thereafter, all of these Ordinary Shares were acquired from Xtra Inmuebles by our controlling shareholder. Following the completion of our financial restructuring and the tender offer, our controlling shareholder, by means of a shareholder vote, amended our bylaws, replaced our incumbent Board of Directors with nine of his appointees, elected a new management, including a new Chief Executive Officer and Chief Financial Officer, among others, and changed the corporate name of our company from Grupo Casa Autrey, S.A.de C.V. to Grupo Casa Saba, S.A.B.de C.V.For a description of our financial restructuring and the subsequent refinancing of our restructured debt, see “Item 5. Operating and Financial Review and Prospects –Indebtedness.”For a description of our controlling shareholder and his current ownership stake in our company, see “Item 7. Major Shareholders and Related Party Transactions –Principal Shareholders”. We refinanced our restructured indebtedness in December 2000 through a term loan facility from Banco Nacional de Mexico, S.A. or Banamex, and further refinanced this debt in June 2001 through a term loan facility with Scotiabank Inverlat, S.A., Institución de Banca Múltiple, Grupo Financiero Scotiabank Inverlat, or Scotiabank Inverlat.On August 18, 2003, with resources from our operations, we repaid the outstanding amounts under the long-term loan facility with Scotiabank Inverlat established in June 2001. In 2004, with resources from our operations, we repaid our short-term loan facilities in their entirety to end the year with a net debt of Ps. -517 million.See “Item 5. Operating and Financial Review and Prospects—Indebtedness” and Note 8 to our audited, consolidated financial statements. During 2005, we did not incur in any additional debt, so that our net debt figure by year-end amounted to Ps. -743 million. In 2006, our cost-bearing liabilities were Ps. 16 million and our net debt figure by year-end amounted to Ps. -600 million. 10 Table of Contents Our consolidated net sales for the year ended on December 31, 2006 totaled Ps. 23,599 million, 99% of which were made in Mexico.At the end of 2006, our total assets were Ps. 10,388 million and we had 20 distribution centers in Mexico. Our operations are currently organized into four operative business divisions:the Private Pharmaceutical Products business division, which we refer to as “Private Pharma,” (83.8% of our total net sales in 2006); the Government Pharmaceutical business division, which we refer to as “Government Pharma” (3.4% of our total net sales in 2006); the Health, Beauty Aids, Consumer Goods, General Merchandise and Other Products business division,which we refer to as the “HBCG/Other Products” business division (9.1% of our total net sales in 2006); and the Publications business division (3.7% of our consolidated net sales in 2006). Organizational Structure The following table sets forth our significant subsidiaries and our direct or indirect percentage equity ownership in such subsidiaries as of May 31, 2007: Economic Interest (Direct or indirect) (2) Name of Subsidiary (1) 2005 2006 Casa Saba, S.A de C.V.(3) (Casa Saba) 99.9% 99.9% Drogueros, S.A. de C.V. (4) (Drogueros) 99.9% 99.9% Grupo Mexatar, S.A. de C.V. (5) (Mexatar) 99.9% 99.9% Centennial, S.A. de C.V.(6) (Centennial) 99.9% 99.9% Inmuebles Visosil, S.A. de C.V. (7) (Visosil) 99.9% 99.9% Publicaciones Citem, S.A. de C.V. (8) (Citem) 99.9% 99.9% Transportes Marproa, S.A. de C.V. (9) (Marproa) 99.9% 99.9% Servicios Corporativos Saba, S.A. deC.V. (10) (Servicios Corporativos Saba) 99.9% 99.9% Distribuidora Casa Saba, S.A. de C.V.(11) (Distribuidora Saba) 99.9% 99.9% Distribuidora Solis Garza, S.A. de C.V. (12) (Distribuidora Solis) - 99.9% Farmacias Solis Hospitalarias y Oncologicas, S.A. de C.V. (13) (Farmacias Solis) - 99.9% Other companies (real estate and service companies)(14) 99.9% 99.9% (1)With the exception of Casa Saba, S.A. de C.V., none of our operating subsidiaries is a “significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X of the Securities Act of 1933. (2)Percentage of equity owned by us directly or indirectly through subsidiaries or affiliates. (3)Direct subsidiary through which we distribute pharmaceutical products to private and government clients. (4)Indirect subsidiary through which we distribute pharmaceutical products to private and government clients. (5)Indirect subsidiary through which we distribute office and electronic products, including keyboards, audio and television equipment and related accessories. (6)Indirect subsidiary through which we distribute general merchandise and other products. (7)Indirect subsidiary through which we lease real property to our other subsidiaries.Inmuebles Visosil, S.A. de C.V. owns substantially all of the capital stock of Drogueros, S.A. de C.V., an indirect subsidiary of Grupo Casa Saba. (8)Direct subsidiary through which we distribute publications. (9)Direct subsidiary through which we deliver products to our distribution centers throughout Mexico.We place centralized purchase orders for all of our distribution centers directly with suppliers, who deliver these centralized purchase orders to Transportes Marproa, S.A. de C.V., or Marproa.Marproa then distributes customized orders to each of our 20 distribution centers throughout Mexico.Marproa also provides freight services to third parties at market rates. (10)Indirect subsidiary that provides administrative, legal, accounting, tax planning, financial counseling and other professional services to Casa Saba, S.A de C.V. (11)Direct subsidiary that provides logistical and transportation services to Casa Saba, S.A de C.V. (12)Indirect subsidiary through which we distribute pharmaceutical products to private and government clients. (13)Indirect subsidiary through which we sell pharmaceutical products. (14)Real estate and Service companies. 11 Table of Contents Capital Expenditures The table below sets forth our capital expenditures, investments and acquisitions for the years ended December31, 2004, 2005 and 2006.Our capital expenditure program is focused on new investments in vehicles for our distribution fleet, information technology and computer equipment.For a discussion of how we funded our capital expenditures, investments and acquisitions in 2006, as well as a more detailed description of our capital expenditures, investments and acquisitions, see “Item 5. Operating and Financial Review and Prospects—Liquidity and Capital Resources—Overview” and “—Capital Expenditures.” Year ended December 31, 2004 2005 2006 (Millions of constant Pesos as of December 31, 2006) Distribution fleet Ps.38.4 Ps.47.7 Ps.46.4 Technology and computer equipment 10.3 39.5 80.8 Acquisitions 0.0 4.2 0.0 Other general capitalexpenditures 1.0 0.4 32.9 Total capital expenditures Ps.49.7 Ps.91.8 Ps.160.1 In 2007, we expect that our main capital expenditures will be related to IT investments and developments as well as the renewal of our distribution fleet. In fact, in March of 2006 we signed a strategic alliance with IBM and SAP to attain state-of-the-art technology that will allow us to increase our competitive advantages and improve the efficiency of our execution processes. As in prior years, we expect to fund the capital expenditures listed above with a combination of internally-generated funds and bank loans. “In the event that we require additional funds, we may access our short-term revolving credit facilities. Business Overview Grupo Casa Saba was founded as a pharmacy in 1892 and is currently one of the leading multi-channel, multi-product national wholesale distributors in Mexico, operating through one of Mexico’s largest distribution networks of its type.We distribute pharmaceutical products, health, beauty aids and consumer goods, publications, general merchandise, office and other products.We distribute the majority of these products on a non-exclusive basis.With over 110 years of experience, we supply the majority of Mexico’s pharmacies, mass merchandisers, retail and convenience stores, supermarkets and other specialized channels nationwide. We currently distribute over 15,000 different products, including approximately: § 5,000 pharmaceutical products; § 4,400 health and beauty products; § 800 general merchandise and other products, such as food, toiletries and electronics; and § 4,900 publications. We distribute these products throughout Mexico through our nationwide distribution network to clients in the following segments: § more than 15,400 pharmacies owned by private individuals; § approximately 4,700 privately-owned pharmacy chains and over 380 government pharmacies; § approximately 2,250 regional and national supermarkets; § approximately 250 racks and 149 nationwide agents; 12 Table of Contents § over 70 department stores; and § approximately 450 major wholesalers and more than 3,500 convenience stores. Our core business is the wholesale distribution of pharmaceutical products.The following table shows our sales by business division, as a percentage of net sales for the last three years: Year Ended December 31, 2004 2005 2006 Private Pharmaceuticals(1) 83.6% 82.9% 83.8% Government Pharmaceuticals 3.0% 3.7% 3.5% HBCG/Other Products 9.9% 9.8% 9.1% Publications 3.5% 3.6% 3.7% Total 100.0% 100.0% 100.0% (1)For a brief description of the types of products included within the term “pharmaceutical products” for purposes of this annual report, as well as a discussion of the differences between the pharmaceutical markets in Mexico and the United States, see “—Pharmaceutical Industry,” below in this item. We seek to distribute pharmaceutical products on a “full-line/full-service” basis. We distribute a wide array of pharmaceutical and other products of the kinds listed above, as well as provide our clients with a range of value-added services, including multiple daily deliveries and emergency product replacement services.In our HBCG/Other Products business division we distribute certain product on an exclusive basis while also providing our clients with specialized value-added services on a product-by-product basis, including merchandising, marketing support and other customer counseling services. We purchase the products we distribute from a wide variety of suppliers, the majority of which are located in Mexico.We place purchase orders on an ongoing basis, negotiating quantity and price periodically rather than committing to contractual terms. By distributing pharmaceutical products, our role is generally not that of a “demand creator,” given that we do not advertise products, nor do we suggest or provide substitute products for those ordered. Our principal strengths are our nationwide distribution network, through which we are able to deliver products within 12 to 24 hours from the time of order, our state-of-the-art technology, our commitment to customer service and our well-trained and experienced personnel.In addition, as a result of our continued use of new technologies since the early 1990s, we have increased our operating efficiency and distribution capacity. Mexico’s vast and mountainous terrain and old road network connecting small towns present a difficult environment for distribution.This is further complicated in Mexico City and the surrounding areas by traffic congestion.We believe that we will continue to overcome these constraints with our strategically located distribution centers near Mexico’s major population centers. As of December 31, 2006, we distributed products to our clients nationwide through a distribution network consisting of 20 active distribution centers. Grupo Casa Saba’s warehouses have more than 100,000 square meters of warehouse space.Using a fleet of over 900 vans, trucks and cars, we filled more than 5 million orders in 2006, averaging more than 400,000 orders per month.For a list of our distribution centers and their locations, see “—Property, Plant and Equipment,” below in this item. Business Strategy Since the acquisition of our company in February 2000, we have been operating under the direction of our current management. See “Item 4.Information on the Company—
